                Case 19-10289-LSS             Doc 2413         Filed 10/26/20   Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------
In re:                                                         :      Chapter 11
                                                               :
IMERYS TALC AMERICA, INC., et al.,                             :      Case No. 19-10289 (LSS)
                                                               :      (Jointly Administered)
                           Debtors.                            :
                                                               : D.I. Nos. 1716, 2355
------------------------------------------------------------   :

                   OBJECTION AND JOINDER OF THE
     AD HOC COMMITTEE OF IMERYS TALC LITIGATION PLAINTIFFS IN
  OPPOSITION TO THE DEBTORS’ SOLICITATION MOTION AND DISCLOSURE
      STATEMENT FOR THIRD AMENDED JOINT CHAPTER 11 PLAN OF
        REORGANIZATION OF IMERYS TALC AMERICA, INC. AND ITS
   DEBTOR AFFILIATES UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         The Ad Hoc Committee of Imerys Talc Litigation Plaintiffs, by and through their

undersigned counsel, hereby object, and join in the well-founded objection (collectively, the

“Objection”) of Arnold & Itkin LLP [Docket No. 2406] to the Debtors’ Motion for an Order (i)

Approving Disclosure Statement and Form and Manner of Notice of Hearing Thereon, (ii)

Establishing Solicitation Procedures, (iii) Approving Form and Manner of Notice to Attorneys and

Certified Plan Solicitation Directive, (iv) Approving Form of Ballots, (v) Approving Form,

Manner, and Scope of Confirmation Notices, (vi) Establishing Certain Deadlines in Connection

with Approval of Disclosure Statement and Confirmation of Plan, and (vii) Granting Related Relief

[Docket No. 1716] (the “Solicitation Motion”) and the Disclosure Statement for Third Amended

Joint Chapter 11 Plan of Reorganization of Imerys Talc America, Inc. and its Debtor Affiliates

Under Chapter 11 of the Bankruptcy Code [Docket No. 2355] (the “Disclosure Statement”).

         For the reasons cited in the Objection, which are incorporated as if fully set forth herein,

the Disclosure Statement should not be approved, and the Solicitation Motion should be denied.




11739845/1
             Case 19-10289-LSS         Doc 2413     Filed 10/26/20     Page 2 of 2




Further, the Ad Hoc Committee expressly reserves and preserves its right to supplement this

objection and joinder at any time up to and including the hearing to consider the Motion.


 Dated: October 26, 2020                    MORRIS JAMES LLP

                                            /s/ Jeffrey R. Waxman
                                            Jeffrey R. Waxman (DE Bar No. 4159)
                                            Eric J. Monzo (DE Bar No. 5214)
                                            Brya M. Keilson (DE Bar No. 4643)
                                            500 Delaware Avenue, Suite 1500
                                            Wilmington, DE 19801
                                            Telephone: (302) 888-6800
                                            E-mail: jwaxman@morrisjames.com
                                            E-mail: emonzo@morrisjames.com
                                            E-mail: bkeilson@morrisjames.com
                                                    and
                                            David Molton, Esquire
                                            Bennett S. Silverberg, Esquire
                                            BROWN RUDNICK LLP
                                            Seven Times Square
                                            New York, NY 10036
                                            Telephone: (212) 209-4800
                                            E-mail: DMolton@brownrudnick.com
                                            E-mail: BSilverberg@brownrudnick.com
                                                    and
                                            Sunni P. Beville, Esquire
                                            BROWN RUDNICK LLP
                                            One Financial Center
                                            Boston, MA 02111
                                            Telephone: (617) 856-8200
                                            E-mail: sbeville@brownrudnick.com
                                            Counsel to the Ad Hoc Committee of Imerys Talc
                                            Litigation Plaintiffs




                                                2
11739845/1
